Citation Nr: 1605757	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  14-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for personality disorder. 

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder and bipolar disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder and bipolar disorder, for treatment purposes only under 38 U.S.C.A., chapter 17.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1995 to October 1996. The Veteran also had previous Army National Guard service from February 1992 to March 1995.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder and bipolar disorder, and for treatment purposes only under 38 U.S.C.A., chapter 17, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a personality disorder, not otherwise specified. 


CONCLUSION OF LAW

The criteria for service connection for a personality disorder have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 4.9, 4.127 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated July 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that the VA would seek to provide; and the information and evidence that he was expected to provide. 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's private medical treatment records. Although the Veteran has not undergone VA psychiatric examination for the claimed personality disorder, such an examination is not required, as the Veteran has not asserted a disability upon which service connection may be granted for those reasons set forth below.

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.


Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for a personality disorder. 

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed;
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004). 

Here, the Veteran has been diagnosed with a personality disorder on one occasion. Service treatment records dated August 1996 indicate that the Veteran was evaluated and that his presentation was found to be consistent with a significant personality disorder with antisocial traits. As such, the Veteran's principal diagnosis was recorded as a personality disorder, not otherwise specified, with an underlying adjustment disorder with mixed disturbance of emotions and conduct. The Veteran has not been diagnosed with a personality disorder since that time.  However, to the extent that the Veteran has a personality disorder, he is not entitled to service connection for that disorder.

Under VA law and regulations, a personality disorder is not a disability for which service connection may be granted. Rather, it is considered a constitutional or developmental abnormality. See 38 C.F.R. §§ 3.303(c); 4.127 (2015). As such, the Veteran cannot be compensated for any diagnosed personality disorder under pertinent VA laws and regulations. Accordingly, the Veteran's claim for service connection for a personality disorder is hereby denied. 


ORDER

Entitlement to service connection for a personality disorder is denied.

REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disability, claimed as schizoaffective disorder and bipolar disorder, and for treatment purposes only under 38 U.S.C.A., chapter 17. Review of the record indicates that further development is necessary prior to adjudicating the Veteran's claims.

First, VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). The claims file currently contains service treatment records (STRs) from January 1995 to August 1996, including an August 1996 Report of Mental Status Evaluation (Report) that diagnosed the Veteran with a personality disorder. However, the claims file does not contain any service personnel records (SPRs), or STRs for the Veteran's period of reserve service. As the Veteran's missing records might reflect additional evidence that may substantiate the Veteran's claim, an attempt must be made to obtain any outstanding service records. 

Further, VA's duty to assist includes obtaining relevant VA treatment records. 38 C.F.R. 3.159(c)(2) (2015). Here, the claims file contains no VA treatment records other than a one-page list containing the Veteran's diagnoses dated July 2010. As it appears that the Veteran has sought treatment from a VA medical facility on at least one occasion, all reasonable efforts must be made to obtain the Veteran's complete VA treatment records at this time.
Finally, the Board finds that there may be outstanding Social Security Administration (SSA) disability records. In August 2006, the Veteran indicated that he was receiving SSA benefits and requested that VA obtain these records. To date, the Veteran's SSA records have not been requested or otherwise obtained. 38 C.F.R. § 3.159(c)(2) (2015). As these records may be relevant to the Veteran's claim and have not yet been associated with the claims file, all reasonable efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record complete military service personnel and treatment records for the Veteran for each period of active and reserve service. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Obtain and associate with the record all VA treatment records for the Veteran since 1996. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3. Ascertain from the Veteran whether he has received private medical treatment for any psychiatric disability since June 2006. If so, obtain and associate with the record all such records. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4. Obtain from the SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

5. Finally, readjudicate the claim on appeal. If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


